PER CURIAM:
Por resolución de 15 de marzo de 1983 requerimos del Ledo. José R. Fournier que mostrara causa por la cual no debía decretarse su separación del ejercicio de la abogacía.
Se basó dicha resolución en que conforme surge de los autos en el caso civil núm. 81-3530-502, Carmen Sánchez Rodríguez, por su propio derecho y como cónyuge supérstite de Obdulio Correa Rodríguez, etc. v. Antonio López Jiménez y su esposa Margot Felices Sáenz, etc., sobre Acción Declarativa, Reivindicatoria y Divisoria de Comunidad, que *256se ventila ante el Tribunal Superior, Sala de Bayamón, dicho abogado admitió en una deposición que le fue tomada que para el año 1955, actuando como notario, hizo figurar como otorgante vendedor, en una escritura de compraventa, a una persona que había fallecido para la fecha del otorga-miento de dicha escritura, falsificando la firma e iniciales de dicho otorgante.
En respuesta a nuestro requerimiento el Ledo. José R. Fournier se allana a que se le separe inmediatamente del ejercicio de la abogacía, sin que con ello se prejuzguen los motivos que tuvo para actuar en la forma en que lo hizo.
Es lamentable que habiendo cometido los hechos que hemos expuesto, no se tuviera conocimiento de ello hasta transcurridos más de veinticinco años, período durante el cual el licenciado Fournier continuó desempeñándose como abogado y disfrutando de las prerrogativas que el ejercicio de la profesión implica. El transcurso de esos años, no importa que la práctica del abogado durante los mismos pudiera haber sido conforme a la ética profesional, no puede borrar la grave falta cometida, que le descalifica para con-tinuar desempeñando la abogacía.

Se decretará la separación permanente del Ledo. José R. Fournier del ejercicio de la profesión de abogado.